LOGO [g735027g0506081627205.jpg]    Exhibit 10.2

SURMODICS, INC.

2019 EQUITY INCENTIVE PLAN

Restricted Stock Award Agreement

SurModics, Inc. (the “Company”), pursuant to its 2019 Equity Incentive Plan (the
“Plan”), hereby grants to you, the Participant named below, an award of shares
of the Company’s common stock whose vesting is subject to satisfaction of
service-based conditions (the “Restricted Shares”). The terms and conditions of
this Award are set forth in this Restricted Stock Award Agreement (the
“Agreement”), consisting of this cover page and the Terms and Conditions on the
following pages, and in the Plan document, a copy of which has been provided to
you. Any capitalized term used but not defined in this Agreement will be defined
as provided in the Plan, as it currently exists or as it is amended in the
future.

 

Full Name of Participant:    Number of Restricted Shares Granted:    Grant Date:
Vesting Schedule:    Vesting Dates    Number of Restricted Shares that Vest

By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document. You acknowledge that you
have received and reviewed these documents and that they set forth the entire
agreement between you and the Company regarding this Award of Restricted Shares.

 

PARTICIPANT:    SURMODICS, INC.                                       
                                                       By:  
                                                                                
             Title:                                         
                                                   



--------------------------------------------------------------------------------

SurModics, Inc.

2019 Equity Incentive Plan

Restricted Stock Award Agreement

Terms and Conditions

 

1.

Grant of Restricted Shares. The Company hereby grants to you, as of the Grant
Date specified on the cover page of this Agreement and subject to the terms and
conditions in this Agreement and the Plan, an Award of the number of Restricted
Shares specified on the cover page of this Agreement. Unless and until these
Restricted Shares vest as provided in Section 4 below, they are subject to the
restrictions specified in Section 3 of this Agreement.

 

2.

Delivery of Restricted Shares. As soon as practicable after the Grant Date, the
Company will cause its transfer agent to either maintain a book entry account in
your name reflecting the issuance of the Restricted Shares, or issue one or more
stock certificates in your name evidencing the Restricted Shares. Any such stock
certificate will be deposited with the Company or its designee, and bear an
appropriate legend referring to the restricted nature of the Restricted Shares
evidenced thereby. Any book-entry that reflects the issuance of such Restricted
Shares will be subject to stop transfer instructions as provided in Sections
9(b) and 9(c). Your right to receive this Restricted Stock Award is conditioned
upon your execution and delivery to the Company of any instruments of assignment
that may be necessary to permit transfer to the Company of all or a portion of
the Restricted Shares if such Restricted Shares are forfeited in whole or in
part.

 

3.

Applicable Restrictions.

(a)    Beginning on the Grant Date, you shall have all rights and privileges of
a shareholder of the Company with respect to the Restricted Shares except as
follows:

 

  (i)

Dividends and other distributions declared and paid with respect to the
Restricted Shares before they vest shall be subject to Section 3(c).

 

  (ii)

None of the Restricted Shares may be sold, transferred, assigned, pledged or
otherwise encumbered, subjected to a levy or attachment or disposed of before
they vest other than a transfer upon your death in accordance with your will or
the laws of descent and distribution, pursuant to a domestic relations order, or
by gift to any “family member” (as defined in General Instruction A.1(a)(5) to
Form S-8 under the Securities Act of 1933) of the Participant.

 

  (iii)

All or a portion of the Restricted Shares may be forfeited under the
circumstances specified in Section 6.

(b)    Any attempt to transfer or dispose of any Restricted Shares in a manner
contrary to the transfer restrictions shall be void and of no effect.

(c)    Any dividends or distributions, including regular cash dividends, payable
or distributable with respect to or in exchange for outstanding but unvested
Restricted Shares, including any

 

Restricted Stock Award Master Agreement (2019 Equity Incentive Plan)   Page 2



--------------------------------------------------------------------------------

  shares of Company common stock or other property or securities distributable
as the result of any equity restructuring or other change in corporate
capitalization described in Section 12(a) of the Plan, shall be delivered to,
retained and held by the Company subject to the same restrictions, vesting
conditions and other terms of this Agreement to which the underlying unvested
Restricted Shares are subject. At the time the underlying Restricted Shares
vest, the Company shall deliver to you (without interest) the portion of such
retained dividends and distributions that relate to the Restricted Shares that
have vested. You agree to execute and deliver to the Company any instruments of
assignment that may be necessary to permit transfer to the Company of all or any
portion of any dividends or distributions subject to this Section 3(c) that may
be forfeited.

 

4.

Vesting of Restricted Shares.

(a)    Scheduled Vesting. If you remain a Service Provider to the Company (or
any Affiliate) continuously from the Grant Date specified on the cover page of
this Agreement, then the Restricted Shares will vest in the number(s) and on the
date(s) specified in the Vesting Schedule on the cover page of this Agreement.

(b)    Accelerated Vesting. Notwithstanding Section 4(a), if your Service
terminates by reason of your death or Disability, then you will be entitled to
have vest on the date your Service terminates a pro rata portion of your
unvested Restricted Shares. The pro rata portion shall be determined by
multiplying the number of unvested Restricted Shares by a fraction whose
numerator is the number of days during the term of this Restricted Stock Award
during which you were a Service Provider and whose denominator is the number of
days in the term of this Restricted Stock Award.

 

5.

Release of Unrestricted Shares. Upon the vesting of Restricted Shares and the
corresponding lapse of the transfer restrictions, and after the Company has
determined that all conditions to the release of unrestricted Shares to you,
including compliance with all applicable legal requirements, have been
satisfied, it shall release to you the unrestricted Shares, as evidenced by
issuance to you of a stock certificate without restrictive legend, by electronic
delivery of such Shares to a brokerage account designated by you, or by an
unrestricted book-entry registration of such Shares with the Company’s transfer
agent.

 

6.

Forfeiture of Restricted Shares. Subject to Section 4(b), if your Service to the
Company or any Affiliate terminates before all of the Restricted Shares have
vested, or if you attempt to transfer Restricted Shares in a manner contrary to
the transfer restrictions, you will immediately forfeit all unvested Restricted
Shares. Any Restricted Shares that are forfeited shall be returned to the
Company for cancellation.

 

7.

83(b) Election. You may make and file with the Internal Revenue Service an
election under Section 83(b) of the Code with respect to the grant of the
Restricted Shares hereunder, electing to include in your gross income as of the
Grant Date the Fair Market Value of the Restricted Shares as of the Grant Date.
You shall promptly provide a copy of such election to the Company. If you make
and file such an election, you shall make such arrangements in accordance with
Section 8 as are satisfactory to the Committee to provide for the timely payment
of all applicable withholding taxes.

 

8.

Withholding Taxes. You hereby authorize the Company (or any Affiliate) to
withhold from payroll or other amounts payable to you any sums required to
satisfy any federal, state, local or foreign

 

Restricted Stock Award Master Agreement (2019 Equity Incentive Plan)   Page 3



--------------------------------------------------------------------------------

  withholding taxes that may be due as a result of the receipt or vesting of
Restricted Shares, and the Company may defer the release to you of any and all
unrestricted Shares until you have made arrangements acceptable to the Company
for payment of all such withholding taxes in accordance with the provisions of
Section 14 of the Plan. If you wish to satisfy some or all of such withholding
tax obligations by delivering Shares you already own or by having the Company
retain a portion of the unrestricted Shares that would otherwise be released to
you, you must notify the Company prior to vesting of the Restricted Shares.

 

9.

Restrictive Legends and Stop-Transfer Orders.

 

  (a)

Legends. Any certificate or certificates representing the Restricted Shares will
bear the following legend (as well as any legends required by applicable state
and federal corporate and securities laws) noting the existence of the
restrictions set forth in this Agreement:

“THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN
ACCORDANCE WITH THE TERMS OF A RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE
COMPANY AND THE PARTICIPANT, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.”

 

  (b)

Stop-Transfer Notices. You agree that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

 

  (c)

Refusal to Transfer. The Company will not be required (i) to transfer on its
books any Shares subject to this Agreement that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or (ii) to
treat as owner of such Shares or to accord the right to vote or pay dividends to
any purchaser or other transferee to whom the such Shares will have been so
transferred.

 

10.

Governing Plan Document. This Agreement and the Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.

 

11.

No Right to Continued Service. This Agreement does not give you a right to
continued Service with the Company or any Affiliate, and the Company or any such
Affiliate may terminate your Service at any time and otherwise deal with you
without regard to the effect it may have upon you under this Agreement.

 

12.

Choice of Law. This Agreement will be interpreted and enforced under the laws of
the state of Minnesota (without regard to its conflicts or choice of law
principles).

 

13.

Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and any successor or assignee of the
Company.

 

14.

Section 409A of the Code. Notwithstanding anything in this Agreement to the
contrary, any payments hereunder that would be subject to an additional or
accelerated tax under Section 409A of the Code will be deferred until the
earliest date that such payments may be made without the imposition of such tax.

 

Restricted Stock Award Master Agreement (2019 Equity Incentive Plan)   Page 4



--------------------------------------------------------------------------------

15.

Electronic Delivery and Acceptance. The Company may deliver any documents
related to this Restricted Stock Award by electronic means and request your
acceptance of this Agreement by electronic means. You hereby consent to receive
all applicable documentation by electronic delivery and to participate in the
Plan through an on-line (and/or voice activated) system established and
maintained by the Company or the Company’s third-party stock plan administrator.

By signing the cover page of this Agreement or otherwise accepting this
Agreement in a manner approved by the Company, you agree to all the terms and
conditions described above and in the Plan document.

 

Restricted Stock Award Master Agreement (2019 Equity Incentive Plan)   Page 5